      Case 3:20-cv-00258-DPM Document 22 Filed 05/04/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

EVOLVE BANK & TRUST                                           PLAINTIFF

v.                       No. 3:20-cv-258-DPM

HECTOR BOVE afk/a Hector Esteban
Bove Armand Ugon; RAVEN AGRICULTURE,
LLC; DELTA BAY AGRI, LLC; and TOGO
FARMING, LLC                                              DEFENDANTS

                                ORDER
     Bove' s motion to strike and for sanctions, Doc. 12, is partly granted
and partly denied. The Court agrees that Bove' s Uruguayan ID number
and birthdate should be redacted.    FED.   R. CIV. P. 5.2(a)(1) & (2). But,
Bove' s arguments for additional redactions, disclosures, strikes, or
sanctions are unpersuasive. The Court directs the Clerk to unseal Doc.
6 & 7. Redacted version of Doc. 6-1 due by 19 May 2021.
     So Ordered.

                                                   ?"
                                  D .P. Marshall Jr.
                                  United States District Judge
